Title: To Thomas Jefferson from Robert Smith, 18 February 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Monday Morng—18. Feb. 1805
                     
                  
                  The Enclosed Dispatches I received late last Evening—Lieutenant Izard who brought them I will present to you this morning. 
                  Respectfully
                  
                     Rt Smith 
                     
                  
               